                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


JEREMY STROHMEYER,                   )                3:14-cv-00661-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                November 15, 2019
K. BELANGER, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        On October 15, 2019, Defendant Michael Bobadilla filed his Motion to Dismiss (ECF No.
226) in this action. To date, Plaintiff has failed to oppose the motion.
       Plaintiff shall be given an additional thirty (30) days from the date of this order within
which to file an opposition to Defendant’s Motion to Dismiss (ECF No. 226).

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK
                                            By:          /s/______________________
                                                    Deputy Clerk
